Name: Council Regulation (EEC) No 3066/85 of 28 October 1985 amending Article 2 of Council Regulation (EEC) No 3181/78 as regards the use of ECU by 'other holders'
 Type: Regulation
 Subject Matter: monetary relations;  free movement of capital
 Date Published: nan

 Avis juridique important|31985R3066Council Regulation (EEC) No 3066/85 of 28 October 1985 amending Article 2 of Council Regulation (EEC) No 3181/78 as regards the use of ECU by 'other holders' Official Journal L 290 , 01/11/1985 P. 0095 - 0095 Finnish special edition: Chapter 10 Volume 1 P. 0036 Spanish special edition: Chapter 10 Volume 2 P. 0003 Swedish special edition: Chapter 10 Volume 1 P. 0036 Portuguese special edition Chapter 10 Volume 2 P. 0003 *****COUNCIL REGULATION (EEC) No 3066/85 of 28 October 1985 amending Article 2 of Council Regulation (EEC) No 3181/78 as regards the use of ECU by 'other holders' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Regulation (EEC) No 3181/78 of 18 December 1978 relating to the European monetary system (3) provides for the issue of ECU by the European Monetary Cooperation Fund and for their use by the Fund and the monetary authorities of the Member States; Whereas provision should be made for such ECU to be acquired and used by holders other than those referred to in Article 2 of Regulation (EEC) No 3181/78, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is hereby added to Article 2 of Regulation (EEC) No 3181/78: 'The Fund is also empowered to grant to the monetary authorities of non-member countries and international monetary institutions the status of "other holders" of ECU as referred to in Article 1 and to fix the terms and conditions under which such ECU may be acquired, held and used.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 October 1985. For the Council The President J. SANTER (1) Opinion delivered on 9 October 1985 (not yet published in the Official Journal). (2) OJ No C 218, 28. 8. 1985, p. 14. (3) OJ No L 379, 30. 12. 1978, p. 2.